                             Case 1:20-cv-02031-JSR Document 9 Filed 04/06/20 Page 1 of 1
 Attorney or Party without Attorney:                                    .,                                                            For Court Use Only
  Samuel H. Rudman, Esq.
                                                                                I    ..
  Robbins Geller Rudman & Dowd LLP
  58 South Service Road, Suite 200
  Melville, NY 11747
 Telephone No: 631-367- 7100       FAX No: 631-367-1173
                                                                             ,R~f   No. or File No. :
 Attorney for:   Plaintiff
 Insert name of Court, and Judicial District and Branch Court:
 United States District Court - Southern District Of New York
        City of Warren Police and Fire Retirement System
 Plaintiff:
Defendant: World Wrestling Entertainment, et al.
     AFFIDAVIT OF SERVICE                           IHeadng Date:                         lr;me         'Dept/Dive         Case Number:
      Summons & Complaint                                                                                                   20CV0203 l JSR
1. At the time ofservice I was at least 18 years of age and not a party to this action.

2. I served copies of the Summons in a Civil Action; Class Action Complaint; Individual Rules of Practice for The Honorable Jed S.
   Rakoff; ECF Rules & Instructions

3. a. Party served:                                              Michelle D. Wilson
   b. Person served:                                             Party in item 3a

4. Address where the party was served:                           14 Ravenglass Drive
                                                                 Stamford, CT 06903
5. I served the party:
   b. by substituted service. On: Sat., Mar. 14, 2020 at: 6:05PM by leaving the copies with or in the presence of:
                                                      John Wilson, Husband/ Co-Occupant, Caucasian, Male, 55 Years Old, Brown
                                                      Hair, 5 Feet 10 Inches, 170 Pounds
     (2) (Home)Competent Member of the Household over 18. I informed him or her of the general nature of the papers.

7. Person Who Served Papers:                                                               Fee for Service:
    a. Eric J. Rubin                                                                I Declare under penalty of perjury under the laws of the State of
    b. Class Action Research & Litigation                                           CONNECTICUT that the foregoing is true and correct.
       PO Box 740
       Penryn, CA 95663
    C. (916) 663-2562, FAX (916) 663-4955
                                                                 !J3~1etXZJ
                                                                   I ( uteJ
                                                                                                                        9
                                                                                                                     (Signature)




8. STATE OF CONNECTICUT, COUNTY OF                           !la¥rl
   Subscribed and sworn to (or affirmed) before me 011 lhis              j±!!}__ day of           mad , dt?da  I
                                                                                                                                   by Eric J. Rubin
   proved to me on the basis of satisfactory evidence to be the person who appeared before me.
                 AMYJ.CHANTRY
                    NOTARY PUBUC                                    AFFIDAVIT OF SERVIC E
                                                                     Summons & Complaint                                                             sarud.205352
              MY COMMISSION EXPIRES 3131/2023
